 



EXHIBIT 10.34

CONSULTING AGREEMENT FOR INDEPENDENT CONTRACTORS

          This Agreement is made by IntraBiotics Pharmaceuticals, Inc.,
(“IntraBiotics”) and Gregory W. Schafer, (“Contractor”), effective this 15 day
of January, 2005 (the “Effective Date”) for the purpose of setting forth the
exclusive terms and conditions by which IntraBiotics will acquire Contractor’s
services.

          In consideration of the mutual obligations specified in this
Agreement, and any compensation paid to Contractor for his or her services, the
parties agree to the following:



  1.   Engagement of Services.         Contractor, pursuant to the terms of this
Agreement, is retained by IntraBiotics to provide the services as described in
Exhibit A.         IntraBiotics is not obligated to issue any additional orders
for work by Contractor under this Agreement. Contractor shall not commence
services under this Agreement until this Agreement is signed and delivered by an
authorized representative of IntraBiotics.     2.   Payment for Services.    
    IntraBiotics shall pay Contractor, on account of services provided pursuant
hereto, a fee of $15,000 per month, prorated as appropriate, of said services
provided. Travel and out-of-pocket expenses will be billed separately at cost
(original receipts required). Payment shall be made within 15 days upon
presentation of invoice by Contractor.     3.   Nondisclosure And Trade Secrets.
        During the term of this Agreement and in the course of Contractor’s
performance hereunder, Contractor may receive and otherwise be exposed to
confidential and proprietary information owned by IntraBiotics or received by
IntraBiotics from third parties pursuant to an obligation of confidentiality
with respect thereto, relating to IntraBiotics’ business practices, strategies
and technologies. Such confidential and proprietary information may include, but
not be limited to, any compound, extract, media, vector, cell, cell line,
formulation or sample; any procedure, discovery, invention, formula, data,
results, idea or technique; any trade secret, trade dress, copyright, patent or
other intellectual property right or registration or application therefor or
materials relating thereto; and any information relating to the foregoing or to
any research, development, manufacturing, engineering, marketing, servicing,
sales, financing, legal or other business activities or to any present or future
products, prices, plans, forecasts, suppliers, clients, customers, employees,
consultants or investors; whether in oral, written, graphic or electronic form
(collectively referred to as “Information”).         Contractor acknowledges the
confidential and secret character of the Information, and agrees that the
Information is the extremely valuable property of IntraBiotics or of the third
party from which IntraBiotics received such Information. Accordingly, Contractor
agrees not to reproduce any of the Information in any format, not to use the
Information except in the performance of the work described in this Agreement,
and not to disclose all or any part of the Information in any form to any third
party, in each case either during the term of this Agreement or for ten
(10) years thereafter, except with the prior written consent of IntraBiotics.
Upon termination of this Agreement for any reason, including expiration of the
term of this Agreement, Contractor agrees to cease using and to return to
IntraBiotics all whole and partial copies and derivatives of the Information,
whether in Contractor’s possession or under Contractor’s direct or indirect
control.





--------------------------------------------------------------------------------



 



      Contractor shall not disclose or otherwise make available to IntraBiotics
in any manner any confidential information of Contractor or received by
Contractor from third parties, unless IntraBiotics first agrees in writing to
receive such information.     4.   Ownership of Work Product.         Contractor
agrees that any and all ideas, developments, discoveries, improvements,
inventions and works of authorship (collectively, “Technology”) conceived,
written, created or first reduced to practice in the performance of work under
this Agreement, together with all intellectual property rights relating thereto
(“Work Product”) shall be the sole and exclusive property of IntraBiotics.
Contractor hereby assigns to IntraBiotics all its right, title and interest in
and to any and all such Work Product, and shall not take any action or permit
any inaction that would encumber the Work Product or make it subject to any
liens, claims or demands of third parties, or otherwise adversely affect or
interfere with IntraBiotics’ ownership of the Work Product. Contractor hereby
agrees not to use any Technology or intellectual property rights that are owned
or controlled by any third party or are otherwise not available for use by
Contractor or IntraBiotics in the course of performing services pursuant to this
Agreement unless Contractor first notifies IntraBiotics of such intended use in
advance and Contractor is free to use such Technology and intellectual property
to perform such services, and IntraBiotics agrees to permit such use.        
Contractor further agrees that, except for Contractor’s rights in any Background
Technology, IntraBiotics possesses and shall retain all right, title and
interest in all Contractor’s Work Product under this Agreement. Contractor
hereby grants to IntraBiotics a non-exclusive, royalty-free and worldwide right
to use and sublicense the use of any Background Technology for the purpose of
developing and marketing IntraBiotics products, but not for the purpose of
marketing any Background Technology separate from IntraBiotics products.        
Contractor further agrees to execute all papers, including without limitation
all patent applications, invention assignments and copyright assignments, and
otherwise assist IntraBiotics as reasonably required to perfect IntraBiotics’
right, title and interest in Contractor’s Work Product as expressly granted to
IntraBiotics under this Agreement. Such assistance shall include but not be
limited to providing affidavits or testimony in connection with patent
interference, validity or infringement proceedings and participating in other
legal proceedings. Reasonable costs related to such assistance, if required,
shall be paid by IntraBiotics. Contractor’s obligation to assist IntraBiotics as
described above in this paragraph shall continue beyond the termination of this
Agreement. If IntraBiotics is unable, after reasonable effort, to secure
Contractor’s signature on any document as provided in this Paragraph 4,
Contractor hereby designates and appoints IntraBiotics and its duly authorized
officers and agents as its agent and attorney in fact to execute, verify and
file applications, and to do all other lawfully permitted acts necessary to
achieve the intent of this Paragraph 4 with the same legal force and effect as
if executed by Contractor.     5.   Conflicting Engagements. Contractor will
notify IntraBiotics in writing prior to entering into any employment or
consulting arrangement with one or more third parties which involves subject
matter substantially similar to services Contractor is to provide hereunder or
which is provided for the benefit of third parties who are competitors of
IntraBiotics. During the term of this Agreement, Contractor shall not accept any
employment or consulting work which conflicts with Contractor’s obligations to
IntraBiotics hereunder or which may involve use or disclosure of Information
other than as permitted hereunder.     6.   Legal And Equitable Remedies.
Contractor hereby acknowledges and agrees that in the event of any breach of
this Agreement by Contractor, including, without limitation, the actual or
threatened disclosure of Information without the prior express written consent
of IntraBiotics, IntraBiotics will suffer an irreparable injury, such that no
remedy at law will afford it adequate protection against, or appropriate
compensation for, such injury. Accordingly, Contractor hereby agrees that
IntraBiotics shall be entitled to specific performance of Contractor’s
obligations under this Agreement, as well as such further relief as may be
granted by a court of competent jurisdiction.     7.   Warranty;
Indemnification. Contractor warrants that he or she has good and marketable
title to all of Contractor’s Work Product and that all material supplied and
work performed under this Agreement shall





--------------------------------------------------------------------------------



 



      be in compliance with all applicable laws and regulations. Contractor
further warrants that the Work Product shall be free and clear of all liens,
claims, encumbrances or demands of third parties, including any claims by any
such third parties with respect to such third parties’ intellectual property
rights in the Work Product. Contractor shall indemnify, defend and hold harmless
IntraBiotics and its officers, agents, directors, employees, and customers from
and against any claim, liability, loss, judgment or expense (including
reasonable attorneys’ and expert witnesses’ fees and costs) resulting from or
arising out of any such claims by any third parties which are based upon or are
the result of any breach of such warranty.     8.   Term; Termination. Either
IntraBiotics or Contractor may terminate this Agreement upon thirty (30) days
prior written notice to the other. In the event this Agreement is terminated,
Contractor shall promptly upon termination return all Information (including all
copies thereof) as provided in Section 3, deliver all Work Product and related
documentation to IntraBiotics, and provide IntraBiotics with an invoice for any
work provided by Contractor for which compensation has not already been paid. If
compensation has been advanced to Contractor, Contractor shall reimburse any
amounts for which work has not been performed prior to the date of the notice of
termination. Sections 3, 4, 5, 6, 7, 9 and 11 shall survive the termination of
this Agreement for any reason, including expiration of the term of this
Agreement.     9.   Compliance with Applicable Laws. Contractor warrants that
all material supplied and work performed under this Agreement shall be in
compliance with all applicable laws and regulations.     10.   Independent
Contractor. Contractor is an independent contractor, is not an agent or employee
of IntraBiotics and is not authorized to act on behalf of IntraBiotics.
Contractor will not be eligible for any employee benefits, nor will IntraBiotics
make deductions from any amounts payable to Contractor for taxes. Payment of all
taxes due on any amounts paid to Contractor hereunder shall be the sole
responsibility of Contractor.     11.   General. The parties’ rights and
obligations under this Agreement will bind and inure to the benefit of their
respective successors and assigns, except that Contractor may not delegate or
assign any of his or her obligations or rights under this Agreement without
IntraBiotics’ prior written consent. This Agreement and Exhibits A and B,
attached hereto and hereby incorporated herein, constitute the parties’ final,
exclusive and complete understanding and agreement with respect to the subject
matter hereof, and supersede all prior and contemporaneous understandings and
agreements relating to its subject matter. This Agreement may not be waived,
modified or amended unless mutually agreed upon in writing by both parties. In
the event any provision of this Agreement is found to be legally unenforceable,
such provision shall be deemed deleted from the Agreement and such
unenforceability shall not prevent enforcement of any other provision of the
Agreement. This Agreement shall be governed by the laws of the State of
California, excluding its conflicts of laws principles. Any notices required or
permitted hereunder shall be given to the appropriate party at the address
specified below or at such other address as the party shall specify in writing.
Such notice shall be deemed given either upon personal delivery, one (1) day
after being sent by overnight delivery service, three (3) days after the date of
mailing if sent by certified or registered mail, postage prepaid, or on the day
of transmission by facsimile, provided that the notifying party confirms receipt
of such transmission with the other party by telephone. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together shall constitute a single instrument.

          In Witness Whereof, the parties hereto have executed this Agreement as
of the Effective Date.

              INTRABIOTICS   CONTRACTOR
 
           
Signature:
  /s/ Henry J. Fuchs   Signature:   /s/ Gregory W. Schafer

           
 
           
Date:
      Date:   Feb 9, 2005

           





--------------------------------------------------------------------------------



 



              INTRABIOTICS   CONTRACTOR
Name:
  Henry J. Fuchs, MD   Name:   Gregory W. Schafer
 
           
Title:
  President & CEO        
 
           
Address:
  2483 E. Bayshore Road
Suite 100
Palo Alto, CA 94303   Address:  
 
           
Telephone:
  650-526-6800   Telephone:  





--------------------------------------------------------------------------------



 



EXHIBIT A

Description of services to be provided from _January 15, 2005 to December 31,
2005_:



•   Scope of Services: General financial and business development consulting
services   •   All invoices will be submitted to the attention of Henry Fuchs,
MD, President & CEO, IntraBiotics Pharmaceuticals, 2483 E. Bayshore Road,
Suite 100, Palo Alto, CA 94303   •   Henry Fuchs, MD will be the primary
IntraBiotics contact.





--------------------------------------------------------------------------------



 



AMENDMENT TO CONSULTING AGREEMENT BETWEEN INTRABIOTICS PHARMACEUTICALS, INC. AND
GREGORY W. SCHAFER

     This Amendment to the Consulting Agreement Between IntraBiotics
Pharmaceuticals, Inc. and GREGORY W. SCHAFER (the “Amendment”) is made and
entered into effective as of March 1, 2005 (the “Amendment Effective Date”), by
and between IntraBiotics, Inc., a Delaware corporation (“IntraBiotics”) having
its principal place of business at 2483 E. Bayshore Road, Suite 100, Palo Alto,
CA 94303 and GREGORY W. SCHAFER (the “Consultant”).

     Whereas, IntraBiotics and Consultant entered into a consulting agreement,
made effective between such parties as of January 15, 2005, (the “Agreement”)
regarding general financial and business development consulting services; and

     Whereas, IntraBiotics and Consultant desire to amend Section 2 of the
Agreement as set forth below.

     Now Therefore, in consideration of the premises and of the covenants
contained herein and in the Agreement, the Parties hereto mutually agree as
follows:



    1. Amendment of the Agreement

     The Parties hereby agree to amend the terms of the Agreement as provided
below, effective as of the Amendment Effective Date. To the extent that the
Agreement is explicitly amended by this Amendment, the terms of the Amendment
will control where the terms of the Agreement are contrary to or conflict with
the following provisions. Where the Agreement is not explicitly amended, the
terms of the Agreement will remain in force. Capitalized terms used in this
Amendment that are not otherwise defined herein shall have the same meanings as
such terms are defined in the Agreement.

     1.1 Amendment of Section 2 of the Agreement. Section 2 of the Agreement is
hereby deleted and replaced in its entirety with the following:

“2. Payment for Services”. Effective March 1, 2005, IntraBiotics shall pay
Consultant, on account of services provided pursuant hereto, a fee of $180.00
per hour, prorated as appropriate. Travel and out-of-pocket expenses will be
billed separately at cost. Payment shall be made on a monthly basis within
fifteen (15) days upon presentation of invoice from Consultant.



    2. Miscellaneous

     2.1 Full Force and Effect. This Amendment amends the terms of the Agreement
and is deemed incorporated into, and governed by all other terms of, the
Agreement. The provisions of the Agreement, as amended by this Amendment, remain
in full force and effect.

     2.2 Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     In Witness Whereof, the Parties hereto have duly executed this Amendment by
their authorized officers as of the date and year first above written.





--------------------------------------------------------------------------------



 



              INTRABIOTICS   CONTRACTOR
 
           
By:
  /s/ Henry J. Fuchs   By:   /s/ Gregory W. Schafer
 
           
 
           
Name:
  Henry J. Fuchs, MD   Name:   Gregory W. Schafer
 
           
Date:
  March 1, 2005   Date:   March 1, 2005
 
           
Title:
  President and CEO   Title:   Financial Consultant

